Title: To John Adams from François Adriaan Van der Kemp, 7 December 1812
From: Van der Kemp, François Adriaan
To: Adams, John



Dear and respected Sir!
Olden barneveld 7 Dec. 1812

Although I know not, if I Shall be able to finish this Letter—being not free from head-ache—I dare not longer delaÿ the answer of your favour of 28 oct. Tho no visitants steal mÿ moments—devoted to labour or leasure, the avocations in a Similar Situation of mine are So various, that I often must Sacrifice to these, what I intended for correspondence or mÿ own amusement. Now I have again been compelled to Super intend the killing business for the Season—The few remaining friends in Europe—thinned everÿ year, loudly claim Some reciprocated attention—and I Should be grieved—if all these united obstacles made you Suspect—that bÿ these mÿ delay’d answer was occasioned. No mÿ Dear Sir! I am not alwaÿs in the mood to write to a frend. When I find time, and I remain always apprehensive, notwithstanding So manÿ proofs of your kind attention, to dis-oblige you bÿ an insignificant Letter; and I must candidlÿ confess—that I Scarce know—how to fill this paper, without writing one of that cast. It consoles me, that it often would be the case, if I was admitted Under your hospitable roof—then too my candour would be the mantle to cover a dull conversation—and must now Serve a foil to mÿ Scribbling. But in the days of yore, You was pleased to condescend, to listen to mÿ incessant prattle—maÿ I then not flatter meself with the Same favour, having been Silent nearly a month. oh! That mÿ Situation in life would permit me, to make a pilgrimage to Madonna of Quincÿ! What a fervent votarÿ would I be at her Shrine—She would listen to mÿ humble addresses—I would ask her—to allow me Doctor La Fontaine’s or Scott’s antidote against oppressed Spirits, and if She would not listen to mÿ uncouth language—her Arch-Priest would become mÿ advocate, and I would go home, disburdened of Sorrows—but not before crowwned with mÿrtle and roses I had evacuated with her Archimandrit the Sparkling cup again and again, and poured the last drop, as a libation, to the jovial genius of mount Wollaston. yes—So I would—and have lighted a wax-candle—a relic of past days in Europe at her Shrine, and carefully observed, if bÿ Her a nod of assent was given. But while I displaÿ mÿ zeal as a good pilgrim ought—I too forget, that I write to mÿ old friend Adams—and forget mÿ own immediate intrests. These, to be Sure, ought to laÿ the nearest to a Selfish heart—and a great deal of Selfishness is at the bottom of boasted disinterestedness—and you Saÿ—It is more pleasing to give than to receive—thus—to promote this your happiness—I call again for the third vol. of that Society, of which you have created me a member.
I farther wished to know—I certainlÿ did read it among mÿ archives—if you did not possess an ancient copÿ of Laws? I can not recollect—if theÿ were those of Wisbreÿ or Oleron? Be So kind, to communicate me—the particulars—of Editor—place of publication &c. Tell me, if Machiavel’s works, published in London 1775—are the original—or translated—if theÿ contain his comedies—his novelles &c.
I wrote a Letter—as respectful I could—to Mr. R. T. Paine, and send it by Mr Willink—but have not been favoured with an answer—thus—you word, is pledged—to communicate—when ever you have nothing better to perform—what-ever—belongs to that transaction—I abhor persecution, under what garb covered—Political or religious, and mÿ Soul never participated in their councils—I hate luke warmness in deeds—but am approaching to indifference about opinions—Let these be as free as air—I request thus for that historÿ. I read and heard a little of Dr Jebb—but never perused or Saw his life or writings—all what I knew of him, was thro mÿ late friend Lindseÿ—I wished to know the authencity of that Record—you mention—in your last—where is it to be found? It is uncommonlÿ interesting—Perhaps—I might obtain an opportunity of using it. I would allways be willing to Second the motion of Onadiadenus in Chios, not expel dissenting foes from Church or State, for fear, that ere long, we might be tempted—bÿ want of fuel, to expel a dissenting frend
I can not tell if I know much more about Erastus, than you do. I can give you the authors who do. Barthol. Gerie made his eulogium in Sci Seitabulo pro Princ: Part ii cap. 14 Pag. 13i Lud. Molinæus in parcepe si ad ædifier imp. in imp. Chr. Thomasius Cautela circa præcoga. Jurispr. Eul. Ccp. 17  Pag. 253.
He was an eminet man—his excellent Book was the cause of his fame and persecution. See Thomasius contentio imperuim inter et Sacerdotum App. Cap. i Suppl. & xix Pag. 345. T. G. Pertschen—(Jus excommunicandi) Recht des Kirchen—banns H. xi & 213 Pag. 663—6. This book ought to be Studied bÿ everÿ Priest—but it is verÿ rare in Europe, and here I presume more So. Prof Venema Saÿs of it in his Ecclesiastical historÿ “a a eujus libri lectione, quisque, modo veritatis Sit Studiosus, doctior recedet et moderatior”. Hist. Eul. Tom. iii pag. 206. It has been printed Pesclarii 1589. Beza—Saÿs—in his preface to his answer—that Erastus work was printed in London bÿ Tac. Castelvetro. Beza was answer’d in 1590 bÿ Vedelius. Beza in a Lett. to Bullinger—calls him—Veritatis amantem—in eo eximia Dei dona—and has published a Small Treatise of Erastus—contra astrologiam divinatricem, which I have never Seen. His work contained 75 theses—which fill 66, and the confirmation of these in Six books—P. 349. with a few Letters of eminent divines—and a copious Index. Vander Marck followed the Same plan—but Scarce were his theses  published—which were allwaÿs bÿ the most eminent of his Students defended in a public auditorÿ—or the hue and crÿ—was heard—The church is in danger!—Mr. Abbot writes me, he received the packet—I am Sorrÿ—you did not break the Seal—I requested you to do So—I could not, as it was in Albanÿ—when mÿ friend Mappa forwarded it to you—you would have Seen—how I kill time in the wilderness. If it is not published—I Shall order—that the package Shall be returned. Jean Jacques does only justice to Calvin—he had, unquestionablÿ, a great, I maÿ Saÿ, an unbounded influence in that petty Republick—for a time at least—and  well thro the violent Aristocratic faction. you will Saÿ See—I made use of J. J.s encomium.
What did you mean by the , who, So well qualified to descant on the vanity of riches as Solomon and Seneca?
I know not much more than you may learn from anÿ Introd:—that of Michaëlis by Marsh about the proposed questions—The authenticity of the the S: Records is I am Sure equal to those of Livÿ—Xenophon—Homer, or even Superior. If you, Seriously wish for an answer—I Shall trÿ to Send you, one—but it can have nothing new.
I am a Christian—but no theologian—and am more ignorant about dogmatical questions—than anÿ common Catechumen. I do not fear, that we Should much disagree, and if we did, neither of us would doom the other to eternal fire.
I am Sorrÿ, but not Surprized, that mr Willink made no better use of your politeness—your old frends, and mine too, viz—his father and uncle would have acted in another manner; He is a young—wealthÿ man—and Such a one Sees often with other eyes than his father—
I have been Since three months engaged in revising mÿ Researches theÿ would now better deserve your good opinion—The whole now Shall make about 300 Pag. 8o. I have given a few additional Strokes to the Sketch of that gigantic work. Would you approve, that I published the Sketch in anÿ periodical paper? as I Shall never do anÿ further at it—If you approve it—I Shall—trÿ, if I can procure it a place.
I dare not write longer—I might Saÿ—I can not much more—but I will recommend me again to your kind remembrance, and assure you that I am with unabated affectionate regard / Your obliged frend

Fr. A Vander Kemp
